Title: To George Washington from Major General Lafayette, 26 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        dear general
                        hice town [N.J.] at a quarter after Seven [a.m.][26 June 1778]
                    
                    I hope you have receiv’d my letter from Cramberry where I aquaint you that I am going to hice town tho’ we are schort of provisions—when I got there I was very sorry to hear that Mister hamilton who had been riding all the night had not been able to find any body who could give him certain intelligences—but by a party who comes back I hear the ennemy are in motion, and theyr Rear about one Mile of the place that Rear had occupied last night Which is 7 or eight miles from here—I immediately put generals Maxwell’s and wayne’s brigades in motion, and I will fall lower down with general Scot’s, with jackson’s regiment and Some militia—I would be very happy if we could attak them before they halt for I have no notion of taking one other moment but this off the march—if I Can not overtake them we could lay at some distance and attak to morrow Morning provided they do’nt escape in the night which I much fear as our intelligences are not the best ones; I have sent Some partys out and I will get some more light by them.
                    I fancy your excellency will move down with the army, and if we are at a Convenient distance from you I have nothing to fear in striking a blow if opportunity is offered, I believe that in our present strength provided they do’nt escape we may do Some thing.
                    general formon Says that on account of the nature of the Country it is impossible for me to be turn’d by the Right or left—but that I schall not quite depend upon.
                    an officer just from the lines confirms me the account of the ennemy moving—An intelligence from general dikenson Says that they hear a very heavy fire in the front of the ennemy’s column—I aprehend it is Morgan who had not Receiv’d my letter, but it will have the good effect of Stopping them, and if we attak he may begin again.
                    
                    Sir, I want to repeat you in writing what I have told to you, which is that if you believe it, or if it is believed necessary or useful to the good of the Service and the honor of General lee to Send him down with a couple of thousand men or any force more, I will chearfully obey and Serve him not only out of duty but out of what I owe to that gentleman’s character.
                    I hope to receive Soon your orders for what I am to do this day or tomorrow, to know where you are, and what you intend, and would be very happy to furnish you with the opportunity of compleating Some little advantage of ours. I have the honor be Your most obedient Servant
                    
                        The Marquis de lafayette
                    
                    
                        The Road I understand the ennemy are moving by is the Straight road to montmouth.
                    
                